DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/10/2021.
Status of Rejections
The rejection of claim(s) 4, 6 and 8 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 3-8 and 11 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (U.S. 2017/0218527), hereinafter Yamaki, in view of Miyake et al. (U.S. Patent No. 9,799,906), hereinafter Miyake, and Nakajima et al. (WO 2016/186084), hereinafter Nakajima (citations based on translation).
Regarding claim 1, Yamaki teaches an ion exchange membrane (see e.g. Fig. 1, ion exchange membrane 1; Paragraph 0065), comprising a layer A comprising a 
Yamaki does not teach the layer B having an ion cluster diameter of 1.8 to 2.48 nm.
Miyake teaches an ion exchange membrane (see e.g. Fig., electrolyte membrane 5) that may consist of multiple layers (see e.g. Col. 22, lines 52-57) made of fluorine-based polymers which may include sulfonic acid or carboxylic acid groups (see e.g. Col. 9 lines 40-51), having an ion cluster diameter of 1-2.95 nm, preferably 2-2.75 nm (see e.g. Col. 20, lines 1-5), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above), with specific examples of 2 nm and 2.25 nm (see e.g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ion exchange membrane taught by Yamaki to incorporate the ion cluster diameter taught by Miyake in order to reduce electrolytic resistance while improving the strength and current efficiency of the membrane.
Yamaki in view of Miyake does not explicitly teach the ion cluster diameter being provided to the layer B independently of the layer A. Miyake does however teach that providing different properties in separate membranes can improve the performance of the overall membrane (see e.g. Col. 22, lines 54-56).
Nakajima teaches an ion exchange membrane comprising a layer A containing a fluorinated polymer having a sulfonic acid group and a layer B containing a fluorinated polymer having a carboxylic acid group (see e.g. Paragraph 0012, lines 1-3), wherein layer B has an ion cluster diameter provided independently of layer A, with a ratio of the ion cluster diameter of layer B to that of layer A being in the range of 0.67-0.89 (see e.g. Paragraph 0038, lines 1-2). This ratio allows for low voltage to be maintained, prevents peeling between the layers and provides increased electrolysis performance and subsequent current efficiency (see e.g. Paragraph 0038, lines 3-7). The ion cluster diameter of layer B is taught specifically as being preferably 1.8 to 4.0 nm (see e.g. Paragraph 0039, lines 2-3), overlapping with the claimed range of the present invention as well as the range taught by Miyake.

Yamaki in view of Miyake and Nakajima as combined above does not teach the layer B having an ion exchange capacity of 0.77 to 0.87 mEq/g.
Nakajima further teaches the layer B comprising the fluorinated polymer having a carboxylic acid group having an ion exchange capacity of 0.81 to 0.95 mEq/g, preferable 0.82-0.89 mEq/g (see e.g. Nakajima Paragraph 0040, lines 6-8), overlapping the claimed range of the present invention. When the ion exchange capacity is within this range, the peeling resistance of the membrane is improved and the current efficiency of the membrane is kept high (see e.g. Nakajima Paragraph 0040, lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Yamaki in view of Miyake and Nakajima to further comprise the layer B having an ion exchange capacity of 0.81 to 0.95 mEq/g as taught by Nakajima in order to provide the membrane with improved peeling resistance and high current efficiency.
Regarding claims 3-4, Yamaki in view of Miyake and Nakajima teaches the layer A comprising a polymer of a compound represented by the formula 2b (see e.g. Yamaki Paragraphs 0038 and 0181, monomers under Paragraph 0181 shown below which convert to a polymer having a sulfonic acid functional group in the form –SO3M2 with M2 being an alkali metal, a quaternary ammonium base or H) and the layer B comprising a 1 with M1 being an alkali metal, a quaternary ammonium base or H).
Layer A (“S”) monomers:

    PNG
    media_image1.png
    647
    540
    media_image1.png
    Greyscale

Layer B (“C”) monomers:

    PNG
    media_image2.png
    811
    653
    media_image2.png
    Greyscale

Yamaki in view of Miyake and Nakajima does not explicitly teach M1 and M2 representing an alkali metal, but does teach an alkali metal being one of three forms of the carboxylic or sulfonic acid functional groups, the other options being a hydrogen atom or a quaternary ammonium base (see e.g. Yamaki Paragraphs 0037-0038).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymers of the ion exchange membrane of Yamaki in view of Miyake and Nakajima to comprise an alkali 
Regarding claims 5-8, Yamaki in view of Miyake and Nakajima teaches an electrolyzer comprising the ion exchange membrane according to any of claims 1 and 3-4, an anode and a cathode, wherein the ion exchange membrane is disposed between the anode and cathode (see e.g. Yamaki Fig. 3, electrolytic cell 100 with ion exchange membrane 1 between anode 114 and cathode 112; Paragraphs 0188-0189).
Regarding claim 11, Yamaki in view of Miyake and Nakajima teaches the thickness of layer B being a constant thickness (see e.g. Yamaki Fig. 1, layer 12, representing layer “C”, is shown with a constant thickness; and Paragraph 0209, lines 1-4, layer C is specified only with a thickness of 12 µm).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Yamaki (U.S. 2017/0218526), in view of Miyake and Nakajima, particularly regarding the order of the layers, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaki (U.S. 2017/0218527), Miyake and Nakajima.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795